Title: From George Washington to Thomas Lewis, 1 December 1788
From: Washington, George
To: Lewis, Thomas



Sir,
Mount Vernon December 1st 1788

Your letter of the 27th of August, and the papers therewith transmitted, did not reach me till very lately.
If the fear of deceiving me, by not being able immediately, to procure tenants for my Lands, was the only cause that prevented your accepting the agency which I requested you take upon yourself, I am very sorry that you declined it, for the same reason would operate, with equal force, upon any other person; and your local situation, and the confidence which I place in you are such as to induce me again to request that you will accept this trust, and I therefore enclose my former terms and the plats of the Land.
It is not my wish or desire that you should put yourself to any inconvenience in this business, neither do I expect that you will

procure tenants for my land in preference to your own which is under the same predicament, but as it is necessary for me to have some person in the neighbourhood empowered to act in my behalf in case any opportunities of seating, or otherwise disposing of the land, should occur, who could take care that my property was not encroached upon, and who would from time to time, inform me of the State of it, I must again beg the favor of you, Sir, to take charge of this business, and for your trouble and agency therein a compensation will be cheerfully made.
As my great object in wishing to settle these Lands is, that they may be profitable to me at a future period, I have not an idea of deriving any immediate advantage from them, and the terms therefore, might be very easy to the settler, no further than to exonerate myself from any expences arising from taxes &c.—provided the time for which they were leased be limited, and not unreasonably extended, that I might know when they will revert to me.
You conceive that the division of some of the large tracts of land held by individuals into small parcels, and their being sold, would greatly facilitate the settlement of them. I do not know that I should have any objection to such a division and sale of mine, provided it was laid off in such a manner as that the sale of one part or parcel should not interfere with, or impair the value of the other. The tract which lays on the Ohio, near the little Kanawa, I would not wish to dispose of, nor to lease if for a term exceeding ten years, because its vicinity to the Settlement formed on the Muskingum will, in my opinion render it peculiarly valuable at no very distant period.
There is now a regular post established between Pittsburg and Philadelphia, any letters, therefore, put into the post office at the former place or sent [to] Richmond and lodged in the office there, will be sure to reach me; and I shall be much obliged to you Sir, to let me here from you by the first opportunity which offers of depositing letters in either of the above mentioned offices after this (which Mr Clandenning is so good as to take charge of) gets to your hands, and shall also thank you for such other communications upon the subject as you may find it convenient or necessary to make. With very great esteem & regard. I am Sir &c.

Go: Washington

